DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim recites the limitation of “at least on opening”, which appears to be a typographical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 18-20 of copending Application No. 17/114,356 (reference application). Although the claims at issue are not identical, they are not the co-pending claims are broader in scope and therefore anticipate the current application’s claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 12-13, 15 and 17-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2014/0367401 to Stralin et al. (provided by applicant).

In regards to claims 1-8, 10, 12-13, 15 and 17-20, Stralin discloses and shows in Figures 1 and 3-4, a consumable sheet-product level monitoring system for association with a sheet-product filled consumable package (par. 1), comprising: 

at least one sensor (11) associated with at least one opening (4) in the receiver (par. 36, 59, 74, 77); 
a sensing module (14) for receiving sheet-product level data from the at least one sensor as the sheet product is removed through the at least on opening (par. 59, 74-76); 
a stock monitoring and ordering system (SMOS) (applicant’s inventory monitor sensor) associated with a storage point of the consumable package (par. 61-62, 103, 105); 
a communications module capable of: communicating the sheet-product level remaining in the consumable package, and an amount of inventory of the consumable packages remaining at the storage point, to at least a mobile device display and over at least one network to at least one back end module, at least to enable an auto-replenishment of the consumable packages when needed (par. 50-51, 79, 90, 103, 105, 107).  
[claim 2] wherein the receiver comprises a durable container (par. 1, 44, 71, 89-90);  
[claim 3] wherein the durable container is repeat-use (par. 1, 44, 71, 89-90);
[claim 4] wherein the sheet-product comprises a stack (par. 1, 44, 71, 89-90);
[claim 5] wherein the sheet product comprises a roll (par. 1, 44, 71, 89-90);
[claim 6] wherein the at least one sensor is in a lid of the receiver (Figure 1);
[claim 7] wherein the receiver is generic (par. 1, 44, 71, 89-90);
[claim 8] wherein the at least one sensor comprises a proximity sensor (par. 5-6, 9, 22, 112);  

[claim 12] wherein the at least one sensor is active (par. 5-6, 9, 22, 30, 59, 112);  
[claim 13] wherein the at least one sensor is passive (par. 5-6, 9, 22, 30, 59, 112);
[claim 15] wherein the consumable package comprises one of a box, pouch, or stack (par. 1, 44, 71, 89-90);  
[claim 17] wherein the inventory monitoring sensor consists of a distance sensor (par. 5-6, 9, 22, 30, 59);
[claim 18] wherein the communicating comprises a batched communication (par. 56, 58, 60-63, 90, 93, 105, 107);  
[claim 19] wherein the network comprises one of Wi-Fi, cellular, and Bluetooth (par. 56, 58, 60-63, 90, 93, 105, 107);  
[claim 20] wherein the network comprises the cloud (par. 56, 58, 60-63, 90, 93, 105, 107).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Stralin, in view of US Publication 2013/0240554 to Strahlin et al.

In regards to claim 9, Stralin differs from the limitations in that it is silent to the monitoring system, wherein the at least on sensor comprises at least paired sensors on either side of the opening.
However, Strahlin teaches and shows in Figures 2, 4a and 6, a paper goods dispenser (210) that utilizes a plurality of sensor units (420, 430), which each comprise a light source and detector element (par. 19, 22, 36, 40-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Stralin to include a plurality of paired sensors for the advantage of determining a level of consumable goods at a plurality of points, with a reasonable expectation of success. 
  
Claim 11, 14 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stralin.

In regards to claims 11, 14 and 16, Stralin differs from the limitations in that it is silent to the monitoring system: [claim 11] wherein the time of flight sensor has an accuracy range of 5 mm to 2000 mm; [claim 14] wherein the receiver comprises solely a lid for the consumable; [claim 16] wherein the storage point comprises hanging storage drawers.  
However, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05) (In re Aller, 105 USPQ 233. In re Boesch, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382).  Additionally, a mere change in size or design choice of a component is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Stralin to include the accuracy and design choices discussed above for the advantage of generating a desired sensor system configuration for determining a level of consumable goods within a dispenser, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886